Citation Nr: 0328082	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to a higher initial rating for service-
connected tinea pedis, currently rated noncompensable.

4.  Entitlement to a higher initial rating for service-
connected sinusitis, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to December 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in Seattle, 
Washington, which, in pertinent part, granted service 
connection and a 0 percent rating for tinea pedis, granted 
service connection and a 10 percent rating for sinusitis, and 
denied service connection for hypertension and bronchial 
asthma.  A Board hearing was requested and scheduled, but the 
veteran did not appear for the hearing.  

Jurisdiction over the claims folder has been transferred to 
the San Diego, California, RO.

REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

The veteran's most recent VA examination took place in 
January 1999.  Since that time he has received treatment for 
the disabilities at issue in this appeal.  Given the length 
of time since the last VA examination in 1999, the veteran 
must be afforded new examinations of his service-connected 
tinea pedis and sinusitis.  38 U.S.C.A. § 5103A(d) (West 
2002).  As to his claims for higher initial evaluations, the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The treatment records and the veteran's contentions 
raise the possibility of worsening since the last 
examination.

With regard to the claims for service connection, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case the veteran's service medical records contain 
findings referable to hypertension and asthma.  Post service 
records also contain reports of hypertension and exercise 
induced asthma.  The veteran has reported a continuity of 
symptomatology since service.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in January 2002, the RO attempted to comply 
with the notice requirements of 38 U.S.C.A. § 5103(a).  This 
notice was provided in accordance with the provisions of 
38 C.F.R. § 3.159(c), and limited the time for submitting 
necessary evidence to 30 days from the date of the letter.


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current severity of his 
service-connected tinea pedis.  All 
indicated tests and studies are to be 
performed.  The examiner should note the 
percentage of the body and the percentage 
of the exposed area of the body covered 
by tinea pedis in square inches or 
centimeters; the percentage of the body 
covered by tinea pedis; whether tinea 
pedis requires systemic therapy, and the 
duration of such therapy if required.  
The examiner should also note any 
limitation of function caused by tinea 
pedis.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

3.  The RO should schedule the veteran 
for a VA ear, nose and throat (ENT) 
examination to determine the current 
severity of his service-connected 
sinusitis.  All indicated tests and 
studies are to be performed.  The 
examiner should note the number of 
incapacitating episodes of sinusitis per 
year requiring prolonged (four to six 
weeks) of antibiotic treatment; the 
number of non-incapacitating episodes of 
sinusitis per year characterized by 
headaches, pain, and purulent discharge 
or crusting; whether sinusitis has 
required radical or repeated surgeries; 
and whether there is residual 
osteomyelitis.  The examiner should also 
comment on whether there has been any 
change in the severity of the disability 
since the effective date of service 
connection, December 11, 1998.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  The veteran should be afforded 
appropriate examinations to determine 
whether he has current hypertension or 
asthma that was incurred or aggravated in 
service.  The examiners should review the 
claims folder prior to completing the 
examination reports, and should note in 
the examination report that such review 
has taken place.

The examiner evaluating the veteran's 
hypertension should express an opinion as 
to whether it is at least as likely as 
not that the veteran currently has 
hypertension that began in service.  If 
the examiner answers these questions in 
the negative, the examiner should express 
an opinion as to whether the evidence is 
clear and unmistakable that hypertension 
pre-existed service, and underwent no 
increase in underlying disability during 
service.

The examiner evaluating the veteran's 
asthma should express an opinion as to 
whether it is at least as likely as not 
that the veteran currently has asthma 
that began during service.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claims.

6.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for hypertension and 
bronchial asthma, and his claims for 
higher ratings for tinea pedis and 
sinusitis.  If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case, and given time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


